IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Daniel Krause,                           :
                         Petitioner      :
                                         :
                   v.                    :
                                         :
Pennsylvania Board of                    :
Probation and Parole,                    :   No. 2321 C.D. 2015
                         Respondent      :   Submitted: June 3, 2016

BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                  FILED: September 23, 2016

            Daniel Krause (Krause) petitions this Court for review of the
Pennsylvania Board of Probation and Parole’s (Board) October 28, 2015
determination that affirmed the Board’s June 29, 2015 decision. Krause presents two
issues for this Court’s review: (1) whether the Board erred by not addressing
Krause’s credit challenge; and, (2) whether the Board erred by not giving Krause
credit for all time that he served solely under the Board’s warrant. After review, we
affirm.
            Krause is currently an inmate at State Correctional Institution-Mahanoy
(SCI-Mahanoy). On January 8, 2010, the Board paroled Krause from a 2 to 5-year
sentence for burglary (Original Sentence). At that time, his maximum sentence
release date was September 17, 2013. Before his September 30, 2010 release on
parole, Krause agreed to conditions governing his parole, including:

            If you are convicted of a crime committed while on
            parole/reparole, the Board has the authority, after an
            appropriate hearing, to recommit you to serve the balance of
            the sentence or sentences which you were serving when
            paroled/reparoled, with no credit for time at liberty on
            parole.

Certified Record (C.R.) at 7-10. Krause did not raise any objections to the above-
quoted parole condition.
            On June 2, 2011, Krause was declared delinquent and was returned to
state custody on July 3, 2011. By August 17, 2011 decision, the Board recommitted
Krause as a technical parole violator and, due to his loss of 31 days of delinquency
time, recalculated his Original Sentence maximum release date from September 17,
2013 to October 18, 2013.
            By June 27, 2012 decision, the Board reparoled Krause to Jubilee
Ministries Community Corrections Center (CCC). See C.R. at 22. Before his August
16, 2012 release on reparole, Krause agreed to reparole conditions, including:

            If you are convicted of a crime committed while on
            parole/reparole, the Board has the authority, after an
            appropriate hearing, to recommit you to serve the balance of
            the sentence or sentences which you were serving when
            paroled/reparoled, with no credit for time at liberty on
            parole.

C.R. at 19-22. Krause did not object to the above-quoted reparole condition. Krause
was released from the CCC on March 2, 2013.
            On May 1, 2013, Krause was arrested by the North Lebanon Township
Police Department on criminal trespass (entering a structure) and harassment charges.
On May 2, 2013, the Board lodged a warrant to commit and detain Krause based on
these new charges. The trial court set bail in the amount of $5,000.00 monetary on
June 13, 2013, but Krause did not post bail and, thus, remained incarcerated. On
September 5, 2013, the trial court changed Krause’s bail to $5,000.00 unsecured, and
Krause posted bail on September 6, 2013.



                                           2
            Notwithstanding, Krause remained in prison from September 6, 2013 to
October 18, 2013 solely under the Board’s May 2, 2013 warrant. Krause was also
arrested on May 29, 2013 for disorderly conduct and harassment for another May 1,
2013 incident. On July 18, 2013, the trial court set bail in the amount of $2,000.00
unsecured, but Krause did not post bail until July 24, 2013. On October 18, 2013, the
Board lifted its warrant and Krause was released from prison.
            On September 9, 2014, a jury found Krause guilty of the May 1, 2013
criminal trespass, disorderly conduct and harassment charges. Krause forfeited his
bail on October 22, 2014. On October 24, 2014, the Board re-lodged its warrant to
commit and detain Krause, and Krause was placed into SCI-Camp Hill under parole
violator pending status. On November 5, 2014, the Board provided Krause with a
notice of charges and notice of the Board’s intent to hold a revocation hearing. That
same day, Krause waived his right to counsel and a revocation hearing, and admitted
to the May 1, 2013 charges. On November 17, 2014, the Board Hearing Examiner
voted, and on November 26, 2014 the Board Member voted to recommit Krause as a
convicted parole violator, and to deny him credit for time he spent at liberty on
parole.
            On November 19, 2014, the trial court sentenced Krause to concurrent
terms of 11-months to 1 year, 11-months which was to be served in the Lebanon
County Correctional Facility. By decision recorded December 23, 2014 (mailed
January 21, 2015), the Board formally recommitted Krause as a convicted parole
violator when he became available, after parole from or completion of his Lebanon
County sentences. By June 18, 2015 amended order, the trial court granted Krause
parole, and directed that he be transferred to a state correctional institution. Krause
was transferred to SCI-Mahanoy on June 26, 2015. By decision recorded June 29,
2015 (mailed July 8, 2015), the Board referred to its December 23, 2014 decision,


                                          3
and recalculated Krause’s Original Sentence maximum date to January 31, 2017, and
his reparole review date to on or after December 30, 2015.
            The Board calculated Krause’s new maximum sentence release date as
follows. When Krause was released on parole on August 16, 2012, his maximum
sentence date was October 18, 2013, and, thus, he owed 428 days of backtime toward
his Original Sentence. Krause forfeited parole liberty time for the 245 days he was
on parole from September 30, 2010 to June 2, 2011. Adding 245 days to 428 days
resulted in Krause owing 673 days of backtime toward his Original Sentence. The
Board also provided Krause with 84 days of backtime credit. Specifically, Krause
received 42 days of credit for the period of September 6, 2013 (when he posted bail)
to October 18, 2013 (when the Board lifted its warrant). Krause also received 42
days of credit for the period of May 2, 2013 (the date the Board warrant was lodged)
to June 13, 2013 (the date Krause could post bail). Crediting 84 days against 673
days of backtime resulted in Krause owing 589 days toward his Original Sentence.
            Krause became available to begin serving the backtime on his Original
Sentence when he was paroled on June 22, 2015. Adding 589 days to June 22, 2015,
resulted in Krause’s new January 31, 2017 Original Sentence maximum sentence
release date. The Board determined Krause’s reparole review date as follows. The
Board decision recorded June 29, 2015 (mailed July 8, 2015) directed Krause to serve
9 months for his convicted parole violations. The Board determined the 9-month
total based on Krause’s harassment (2 counts) and criminal trespass convictions.
Krause became available to serve his backtime when he was paroled on June 22,
2015. Adding 9 months to June 22, 2015 resulted in a March 22, 2016 reparole
review date. However, since Krause received 84 days of backtime credit, his reparole
review date was 84 days earlier, on December 30, 2015.
            Krause submitted a pro se Administrative Remedies Form on January
30, 2015 challenging the Board’s decision recorded December 23, 2014 (mailed
                                          4
January 21, 2015), which formally recommitted Krause as a convicted parole violator
on the basis that he was entitled to additional sentence credit. On February 25, 2015,
the Board dismissed his challenge as premature because Krause was in “when
available” status, and the Board had not at that time determined his new Original
Sentence maximum date. C.R. at 145.
              On July 20, 2015, Krause submitted another pro se Administrative
Remedies Form challenging the Board’s decision recorded June 29, 2015 (mailed
July 8, 2015) that established his new Original Sentence maximum sentence release
date and reparole review date, and sought sentence credit for the time he was in the
CCC. An evidentiary hearing was scheduled for October 23, 2015; however, before
the hearing, Krause signed a Waiver of Custody Credit Claim (Waiver) form. See
C.R. at 154. On October 28, 2015, the Board informed Krause’s attorney that, based
on Krause’s Waiver, Krause’s administrative review requests were “hereby
withdrawn.” C.R. at 166. Krause appealed to this Court.1
              Krause first argues that the Board erred by not addressing Krause’s
credit challenge. Specifically, Krause contends that he only waived the issue of
whether he should receive sentence credit for the time he was in the CCC so that he
did not have to wait for an evidentiary hearing before receiving the additional credit.

              In its brief herein, the Board noted:
              Krause argues in his [b]rief that the Board failed to address
              his backtime claims and calculations after he waived his
              Cox[2] evidentiary hearing. See [Krause’s] Brief p.[]12.
              The Board’s counsel agrees with Krause that the Board

       1
         “Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of
law was committed, or constitutional rights have been violated.” Fisher v. Pa. Bd. of Prob. &
Parole, 62 A.3d 1073, 1075 n.1 (Pa. Cmwlth. 2013).
       2
         Cox v. Pa. Bd. of Probation & Parole, 493 A.2d 680 (Pa. 1985) (requiring an evidentiary
hearing to determine whether time spent in a facility should be credited toward an inmate’s original
sentence).
                                                 5
              should have responded to the merits of his backtime and
              maximum date claims. As the Board is now doing so in this
              Brief, a remand of the case is not necessary.

Board Br. at 11 n.1.
              “[A] remand is appropriate” when “a record has not been sufficiently
developed as to allow complete appellate review[.]” Smith v. Pa. Bd. of Probation &
Parole, 81 A.3d 1091, 1095 (Pa. Cmwlth. 2014); see also Joyce v. Pa. Bd. of
Probation & Parole, 811 A.2d 73 (Pa. Cmwlth. 2002) (remand required due to blank
tape of hearing). Further, the issue presented here, whether Krause was entitled to
credit on his Original Sentence for time spent incarcerated in a state correctional
institution is a legal issue and, thus,

              clearly distinct from those situations in which hearings were
              required to determine: (1) whether a residential drug
              treatment program constituted the equivalent of prison
              incarceration; (2) whether a parolee’s parole violation
              hearing counsel was ineffective; (3) whether a parole
              revocation hearing was timely; or, (4) if a probation violator
              received notice of a violation hearing or the charges against
              him. Nor is this a case in which a remand is required to
              enable an unrepresented parolee to file an appeal from a
              Board revocation decision with the aid of appointed
              counsel. Indeed, [Krause] proceeded with appointed
              counsel before this Court. . . . [Krause] is not entitled to a
              hearing for this purpose.
Baldelli v. Pa. Bd. of Probation & Parole, 76 A.3d 92, 100-01 (Pa. Cmwlth. 2003)
(footnotes omitted).
              In his brief herein, Krause states that “[t]hat the case should be remanded
for the [Board] to address the time calculations.” Krause Br. at 11 (emphasis
added). The Board has now done so. Moreover, pursuant to Pennsylvania Rule of
Appellate Procedure 2113(a), “the appellant may file a brief in reply to matters raised
by appellee’s brief . . . and not previously addressed in appellant’s brief.” Pa.R.A.P.
2113(a). Krause did not file a reply brief objecting to the Board addressing the time

                                            6
calculations in its brief or in opposition to the Board’s explanation as to how it
reached its determination. Because Krause’s brief includes his argument with respect
to whether the Board erred in calculating his maximum sentence date and the
certified record contains all of the information necessary for this Court to resolve that
issue, a remand is not necessary. Accordingly, we will address Krause’s argument
pertaining to his maximum sentence release date calculations.
             Krause argues that his maximum sentence release date should be June
23, 2016, rather than January 31, 2017.        Specifically, Krause contends that the
Pennsylvania Department of Corrections Moves Report indicates that he was
incarcerated in a state correctional institution under parole violator pending or
technical parole violator status for the 169 days between May 2, 2013 and October
18, 2013. Additionally, Krause was returned to a state correctional institution from
October 24, 2014 to March 10, 2015, when he was transferred to Lebanon County
Correctional Facility. Krause maintains that, adding the 245 days forfeited to the 428
days backtime owed when he was paroled, results in 673 days of backtime owed.
However, Krause asserts that after deducting the 169 days from May 2, 2013 to
October 18, 2013, and the period from October 24, 2014 through March 10, 2015,
there are 367 days owed. Accordingly, Krause concludes that adding 367 days to
June 22, 2015 results in a maximum sentence release date of June 23, 2016. We
disagree.
             Initially,

             Section 21.1(a) of what is commonly referred to as the
             [(]Parole Act[)] [Act of August 6, 1941, P.L. 861, added by
             Section 5 of the Act of August 24, 1951, P.L. 1401, as
             amended, 61 P.S. § 331.21a,] provides that a parolee may
             be recommitted as a convicted parole violator if the parolee
             commits any crime punishable by imprisonment, while on
             parole, from which he is convicted or found guilty. Section
             21.1(a) [of the Parole Act] further provides that a convicted
             parole violator ‘shall be given no credit for the time at
                                           7
              liberty on parole.’ 61 P.S. § 331.21a. Upon recommitment
              as a convicted parole violator, the parolee must serve the
              remainder of the term which he would have been compelled
              to serve had he not been paroled with no credit given for
              street time. When computing the time yet to be served on
              the original sentence, the convicted parole violator’s street
              time is added to the original maximum expiration date to
              create a new maximum expiry. While Section 21.1(b) of
              the Parole Act, 61 P.S. § 331.21a(b), provides that a
              technical parole violator will be given credit for street time
              served in good standing, time spent in good standing prior
              to recommitment for technical violations is not shielded
              from forfeiture where the parolee subsequently commits a
              new crime and is recommitted as a convicted parole
              violator. Thus, upon recommitment as a convicted parole
              violator, in addition to losing all time spent at liberty during
              the current parole, a parolee will also forfeit all credit
              received for time spent in good standing while on parole
              prior to his previous recommitment as a technical parole
              violator.

Armbruster v. Pa. Bd. of Probation & Parole, 919 A.2d 348, 351 (Pa. Cmwlth.
2007).3 Further, “once a parolee is sentenced on a new criminal offense, the period of



       3
           The Parole Code was consolidated and became effective on October 13, 2009.
Armbruster was based upon Section 21.1 of what was commonly known as the Parole Act, Act of
August 6, 1941, P.L. 861, as amended, added by Section 5 of the Act of August 24, 1951, P.L.
1401, formerly 61 P.S. § 331.21a(a), repealed by the Act of August 11, 2009, P.L. 147. Section
21.1(a) of the Parole Act similarly stated:

              Any parolee under the jurisdiction of the [Board] released from any
              penal institution of the Commonwealth who, during the period of
              parole or while delinquent on parole, commits any crime punishable
              by imprisonment, for which . . . he pleads guilty . . . in a court of
              record, may, at the discretion of the [B]oard, be recommitted as a
              parole violator. If his recommitment is so ordered, he shall be
              reentered to serve the remainder of the term which said parolee
              would have been compelled to serve had he not been paroled, and
              he shall be given no credit for the time at liberty on parole . . . .

(Emphasis added).


                                               8
time between arrest and sentencing, when bail is not satisfied, must be applied toward
the new sentence, and not to the original sentence.” Armbruster, 919 A.2d at 352.
            Section 6138(a)(5) of the Probation and Parole Code provides:

            If a new sentence is imposed on the parolee, the service of
            the balance of the term originally imposed by a
            Pennsylvania court shall precede the commencement of the
            new term imposed in the following cases:
            (i) If a person is paroled from a [s]tate correctional
            institution and the new sentence imposed on the person is to
            be served in the [s]tate correctional institution.
            (ii) If a person is paroled from a county prison and the new
            sentence imposed upon him is to be served in the same
            county prison.
            (iii) In all other cases, the service of the new term for the
            latter crime shall precede commencement of the balance
            of the term originally imposed.

61 Pa.C.S. § 6138(a)(5) (emphasis added).
            With respect to the period of Krause’s incarceration between May 2,
2013 and October 18, 2013, 169 days, although the Board had issued a warrant on
May 2, 2013, Krause had not posted bail on his new charges until September 6, 2013.
See C.R. at 38. Thus, the 127-day period between May 2, 2013 and September 5,
2013 was properly credited to his new sentence. See Armbruster. Consequently,
Krause was only entitled to 42 days of credit toward his Original Sentence which he
received.
            In regard to the period of incarceration between October 24, 2014 and
March 10, 2015, Krause was paroled from a state correctional institution, SCI-
Chester, on June 27, 2012. See C.R. at 22. Krause’s new sentences imposed on
November 19, 2014, were to be served in Lebanon County Correctional Facility. See
C.R. at 72, 124-126. Thus, although Krause was in a state correctional institution, his
time was properly credited to his new sentences. See 61 Pa.C.S. § 6138(a)(5)(iii).
                                          9
Accordingly, Krause was not entitled to any credit toward his Original Sentence for
this time period.
              Hence, because Krause received 42 days of credit for the period of
September 6, 2013 to October 18, 2013,4 and 42 days of credit for the period of May
2, 2013 to June 13, 2013, 84 days were properly subtracted from the 673 days of
backtime owed, resulting in Krause owing 589 days toward his Original Sentence.
Adding 589 days to June 22, 2015, Krause’s original maximum date, results in a new
Original Sentence maximum sentence release date of January 31, 2017.
              For all of the above reasons, the Board’s determination is affirmed.


                                          ___________________________
                                          ANNE E. COVEY, Judge




       4
        Krause posted bail on September 6, 2013 and the Board lifted its warrant on October 18,
2013. See C.R. at 38, 127.
                                              10
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Daniel Krause,                          :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Pennsylvania Board of                   :
Probation and Parole,                   :     No. 2321 C.D. 2015
                         Respondent     :


                                      ORDER

            AND NOW, this 23rd day of September, 2016, the Pennsylvania Board
of Probation and Parole’s (Board) October 28, 2015 determination that affirmed the
Board’s June 29, 2015 decision is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge